Title: To Thomas Jefferson from Thevenard, 6 October 1786
From: Thévenard, Antoine Jean Marie
To: Jefferson, Thomas



Monsieur
Lorient le 6. Octobre 1786.

J’ai reçû le Portrait du Général Washington par Detems aprés La Lettre dont votre Excéllence m’a honoré pour me l’annoncer. Je ne doute pas qu’il ne Soit aussi ressemblant à ce grand homme, que L’exécution de la Peinture en est parfaitte. Votre Excéllence ayant bien Voulüe prendre des précautions, Soit pour le choix de L’Artiste, qui à fait cette Copie d’aprés Wright, Soit en priant M. Hudon d’en inspecter le Travail. Ma Joye est extrême de posseder la ressemblance d’un homme Immortel, de la devoir à Vos bontés et de pouvoir la Joindre à celle que je posséde, du Docteur Francklin, si célebre aussi à tant d’égards et dont le Nom ne s’effacera Jamais.

Ma reconnoissance est infinie des bontés que vôtre Excéllence m’a accordé dans cette Occasion. Il ne me reste plus qu’à vous prier, Monsieur, de vouloir bien me faire connoître les frais en Argent qui ont été faits pour ce Portrait, afin que J’en fasse aussitôt le remboursement.
Je suis avec un attachement infini et bien du Respect De Vôtre Excéllence Le très humble et très obéïssant Serviteur,

A. Thevenard

